Order entered October 28, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00904-CR

                  EX PARTE MICHAEL KRUPPENBACHER

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. WX22-92138-U

                                      ORDER

      Before the Court is appellant’s October 24, 2022 motion for an extension of

time to file his brief. We GRANT the motion and ORDER appellant’s brief filed

by November 8, 2022. The State’s brief shall be due by November 29, 2022.

      After reviewing the clerk’s record filed on October 18, 2022, the Court

questions its jurisdiction over the appeal. In an appeal from a habeas matter, the

Court’s jurisdiction is triggered by the filing of a notice of appeal within thirty

days after the trial court enters an appealable order. See TEX. R. APP. P. 26.2(a)(1).

      The clerk’s record reflects the district court referred appellant’s habeas

application to a magistrate for hearing. See TEX. GOV’T CODE ANN. § 54.306(a)(8);
see also Ex parte Edwards, No. 05-03-00556-CR, 2003 WL 21962575, at *3 (Tex.

App.—Dallas Aug. 18, 2003, no pet.) (not designated for publication) (holding that

under proper referral from trial court, Dallas County magistrates may hear habeas

applications challenging extraditions). After hearing the matter, the magistrate

denied relief and prepared proposed findings and recommendations. The record

does not show the magistrate’s proposed findings and recommendations were

considered or adopted by the district court. There is no other written order in the

record that could serve as the basis for an appeal. Thus, the Court questions

whether a proposed set of findings and recommendations from the magistrate

constitutes an appealable order sufficient to invoke the Court’s jurisdiction.

      Additionally, the record does not contain a certification of the right to

appeal. See TEX. R. APP. P. 25.2(a); Cortez v. State, 420 S.W.3d 803, 807 (Tex.

Crim. App. 2013).

      To expedite the resolution of this extradition appeal, the Court ORDERS the

parties to address the issue of the Court’s jurisdiction in their briefs.

      We further ORDER the trial court to prepare a certification of the right to

appeal for this case and file it as a supplemental record within FOURTEEN

DAYS of the date of this order.

      We DIRECT the Clerk of the Court to transmit a copy of this order to the

Honorable Stephanie Huff, Presiding Judge, 291st Judicial District Court; the



                                           –2–
Honorable Anthony Randall, Dallas County Magistrate Judge, Auxiliary Court No.

2; and to counsel for the parties.


                                           /s/   AMANDA L. REICHEK
                                                 JUSTICE




                                     –3–